FLAHERTY, Justice,
dissenting.
I dissent. The Port Authority of Allegheny County should not be required to collectively bargain with its first-level supervisors. The Public Employe Relations Act, 43 P.S. § 1101.704, expressly relegates first-level supervisors to “meet and discuss” status rather than bargaining status. Further, the Second Class County Port Authority Act, 55 P.S. § 563.-2(d), provides, “First-level supervisors shall not be included in bargaining units with other employes of the authority.” The majority concludes that the latter provision allows first-level *143supervisors to maintain their own bargaining unit, i.e., a bargaining unit separate from the one that represents other employees of the authority.
The Public Employe Relations Act and the Port Authority Act should, however, be read in pan materia, inasmuch as both statutes address the bargaining status of first-level supervisors. Viewed in this manner, the Port Authority Act’s prohibition on including such supervisors in bargaining units with other employees is consistent with the Public Employe Relations Act’s ban on providing anything more than meet and discuss status for units representing first-level supervisors. Construing these acts together, it is apparent that first-level supervisors do not have bargaining unit status. The decision of the Commonwealth Court, which held to the contrary, should be reversed.
NIX, C.J., and ZAPPALA, J., join in this Dissenting Opinion.